Title: To George Washington from Andrew Morton, 3 February 1775
From: Morton, Andrew
To: Washington, George



Sir,
3d Feby 1775.

I have recd your Favor of yesterday, & heartily thank you for the good Wishes with which you conclude. Relying on that Being who knows my Heart, & the Hearts of my Enemies, I enjoy a perfect Tranquility. Belvoir will not be without a Tenant, if I can merit a preference in your Opinion, which I shall sincerely endeavour to do.

The Furniture you mention, shall not meet with the least Damage. If it should not be quite convenient for you to remove them, they may remain here, with great Safety, till they can be disposed of: For they are not at all in our Way.
There are two pine Tables here, which I understand belong to you: If you have no immediate Use for them, I shall be obliged to you to let them remain, till my Tables can be brought up. I am, with great Esteem, Sir, Your most hum: Servt

A. Morton

